           Case 3:20-cv-05840-CRB Document 25 Filed 10/09/20 Page 1 of 3




1    GAUNTLETT & ASSOCIATES
     David A. Gauntlett (SBN 96399)
2    James A. Lowe (SBN 214383)
     18400 Von Karman, Suite 300
3    Irvine, California 92612
     Telephone:      (949) 553-1010
4    Facsimile:      (949) 553-2050
     jal@gauntlettlaw.com
5
     Attorneys for Plaintiff
6    Hurricane Electric, LLC
7

8                               UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11

12   HURRICANE ELECTRIC, LLC, a Nevada     )   Case No.: 3:20-cv-05840-CRB
     limited liability company,            )
13                                         )   Judge Charles R. Breyer
                                           )
14                    Plaintiff,           )
          vs.                              )   DECLARATION OF NEIL D.
15                                         )   GREENSTEIN IN SUPPORT OF
     NATIONAL FIRE INSURANCE COMPANY )         PLAINTIFF’S MOTION FOR PARTIAL
16   OF HARTFORD, an Illinois corporation, )   SUMMARY JUDGMENT
                                           )
17                                         )
                      Defendant.
                                           )   Date: November 13, 2020
18                                         )   Time: 10:00 a.m.
                                           )   Ctrm: 6
19                                         )
                                           )
20                                         )
21

22

23

24

25

26

27                                                                 GREENSTEIN DECL RE HE
                                                                    MOT FOR SUMM JDGMT MT
28                                                        ON DEFENDANT NFI’S DUTY TO DEFEND
                                                                         3:20-cv-05840-CRB
                 Case 3:20-cv-05840-CRB Document 25 Filed 10/09/20 Page 2 of 3




 1             I, NEIL D. GREENSTEIN, declare:

 2                       I am Counsel to Hurricane Electric, LLC (“HE”), the plaintiff in the related co-

 3   pending copyright declaratory judgment action. Except as otherwise indicated, the facts set forth

 4   in this declaration are true and correct based on my personal knowledge and, if called to testify, I

 5   could and would testify competently thereto.

 6                                         Correspondence Between HE and NFI

 7                       On or about May 27, 2020, I sent a letter by email to HE’s insurance broker, James

 8   Heppes, to inform NFI of the copyright claims made against HE. This letter stated, “We represent

 9   Hurricane Electric…in connection with copyright claims made by Attorney Kerry Culpepper on

10   behalf of several Plaintiffs… We ask that you immediately notify and tender to all carriers with

11   which Hurricane has had insurance during the last 3 years.” This notice was sent by way of CNA,

12   parent company of NFI, which acts as NFI’s claim representative entity and interacts with insureds

13   on behalf of NFI’s through its insurance broker.

14                       NFI’s Catherine Gardner sent an email to me on June 4, 2020, which stated in

15   reference to this claim that “CNA is presently reviewing the coverage afforded under the policies…

16   Upon completion of this review…we will advise you as to our coverage position.”

17                       I received a letter dated July 1, 2020 from CNA stating in reference to the claim

18   that “The CNA Insurers are denying coverage for the MFI Claim…In addition, there is no duty to

19   defend, because no “suit” has been filed.” In that letter NFI declined to provide a defense to HE

20   arising out of a demand letter from Claimant as described in Hurricane Electric, LLC v. Dallas

21   Buyers Club, LLC, et al., Case No. 3:20-CV-03813-CRB (which is a declaratory relief action

22   pending before this court).

23                       NFI also stated in its July 1, 2020 denial letter that “To implicate the Primary

24   Policies’ Personal and Advertising Injury coverage, the MFI Claim must seek damages for an

25   enumerated offense arising out of the insured’s business and committed in the coverage territory

26   during the policy period.”

27   2020-10-02-ndg-6.38 pm-ndg decl -10/2/2020 6:38 PM                         GREENSTEIN DECL RE HE
                                                                                   MOT FOR SUMM JDGMT
                                                                         ON DEFENDANT NFI’S DUTY TO DEFEND
28                                                                                        3:20-cv-05840-CRB
                                                          1
               Case 3:20-cv-05840-CRB Document 25 Filed 10/09/20 Page 3 of 3




 1             6.        HE further submitted a demand for policy benefits in connection with a notice of
 2   mediation. I advised NFI's Catherine Gardner of the then upcoming mediation on July 24, 2020,
 3   approximately one week prior to the scheduled mediation. I also spoke with Ms. Gardner and she

 4   told methatNFI was declining to attend the mediation and she promised to confirm that in writing.
 5   Indeed, Ms. Gardner sent an email to me on July 28, 2020 stating that "NFI will not be attending
 6   the Zoom mediation." On July 30, 2020, as scheduled, HE and Claimants mediated the disputes
 7   addressed in the HE Declaratory Relief Actions. Obviously, NFI's refusal to attend the initial
 8   mediation to resolve these disputes did not prevent the parties from proceeding with the mediation
 9   and attempting to work towards a resolution. The parties attended the mediation and made some

10   progress on the terms of a possible settlement.

11             7.        The parties asked this court to set a settlement conference before a Magistrate Judge
12   and NFI again refused to attend the originally scheduled settlement conference.

13             8.        As counsel for HE in the co-pending copyright case, I have received no notice from
14   NFI revisiting the potential for coverage in light of the fact that there has been ADR in the co-

15   pending copyright case and that this insurance "suit" has been filed.

16             9.        ADR L.R. 3-4 provides that "[t]he court-sponsored ADR options ... include: .. .

17   (2) mediation."

18            I declare under penalty of perjury under the laws of the United States of America that the

19   foregoing is true and correct.

20

21            Executed on thisgfe day of October, 2020.

22


23
                                                                       NEIL D. GREE
24

25

26

27   2020-10-02-ndg-6.38 pm-ndg decl -10/2/2020 6:38 PM                            GREENSTEIN DECL RE HE
                                                                                     MOT FOR SUMM .IDGMT
                                                                           ON DEFENDANT NFI'S DUTY TO DEFEND
28
                                                                                            3:20-cv-05840-CRB
